Title: Three Draft Replies to Applicants for Emigration, [between 24 January 1783 and 9 March 1784]
From: Franklin, Benjamin
To: 


Following the signing of the preliminary peace treaty, Franklin was inundated with requests for assistance from people all over Europe who wanted to emigrate to America. More than 30 are summarized in the headnote to Perrault’s letter of January 24, above; they represent only those applications for which no responses have been located. The documents published below are undated responses written by Franklin to recipients who have not been identified. The first of them has much in common with BF’s March 17 letter to the Earl of Buchan, but the differences convince us that this draft was intended for another applicant. Letters II and III are more generic and could have been intended for any number of hopefuls who wrote during 1783. They may, in fact, have been intended as models for responses that Franklin wanted sent out in French. Ultimately, he composed a general pamphlet on emigration, Information to Those Who Would Remove to America, which was printed shortly before March 9, 1784.
 

[between January 24, 1783, and March 9, 1784]
I.
Your Queries concerning the Value of Land in different Circumstances & Situations, Modes of Settlement, &c &c are quite out of my Power to answer; having while I lived in America been always an Inhabitant of Capital Cities, and not in the way of learning any thing correctly of Country Affairs. There is a Book lately published in London, written by Mr Hector St. John, its Title, Letters from an American Farmer, which contains a good deal of Information on those Subjects; and as I know the Author to be an observing intelligent Man, I suppose the Information to be good as far as it goes, and I recommend the Book to your perusal.
There is no doubt but great Tracts may be purchased on the Frontiers of Virginia, & the Carolinas, at moderate Rates. In Virginia, it used to be at 5£ Sterling the 100 Acres. I know not the present Price, but do not see why it should be higher.
Emigrants arriving pay no Fine or Premium for being admitted to all the Privileges of Citizens. Those are acquired by two Years Residence.
No Rewards are given to encourage new Settlers to come among us, whatever degree of Property they may bring with them, nor any Exemptions from common Duties. Our Country offers to Strangers nothing but a good Climate, fertile Soil, wholesome Air, Free Governments, wise Laws, Liberty, a good People to live among, and a hearty Welcome. Those Europeans who have these or greater Advantages at home, would do well to stay where they are.


II.
The civil Employments are few, not very profitable, and all fill’d by Persons elected by the People from a Knowledge and Approbation of their Characters & Conduct. A Stranger cannot expect that any of these will be displac’d for his Accommodation.
A Settlement there he may undoubtedly make; Coming with that Intention he will be kindly receiv’d; and will soon be consider’d as a Citizen. By a prudent Conduct he may in a few Years acquire the Esteem and Confidence of the People, and obtain in Consequence some publick Employ either civil or military.


III.
That Employments are not given in America but to Persons known. That if he can transport himself thither and maintain himself a Year or two till the Inhabitants are acquainted with his Character and Merits, he may possibly obtain one of the Employments he mentions; but nothing of the kind can be promised to him by me.

